Citation Nr: 1740234	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include bilateral corns of the little toes, bone spur, nail fungal infection, and tinea pedis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), denying service connection for bilateral corns on little toes (claimed as bilateral foot condition).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot disorder.  In June 2016, the Board remanded this matter for further development, to include obtaining any medical records still held by the VA Connecticut Healthcare System.  Upon the RO's inquiry, the Connecticut VA responded that, after a thorough search of its system of records, it did not have any records.  (VA Memorandum, Aug. 6, 2016.)  On September 28, 2016, the RO notified the Veteran of this situation.

In an October 2016 Statement in Support of Claim, the Veteran requested that a new request be made to Connecticut VA using an incorrect social security number that he provided.  The Veteran explained that an incorrect social security number was typed on his January 1969 separation physical examination, and he asked that a new records search be done using that incorrect social security number.  This action was not taken, which the Board finds was a failure of VA's duty to assist.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).




Accordingly, the case is REMANDED for the following actions:

1. Using the social security number provided by the Veteran in his October 2016 correspondence, make a request to VA Connecticut Healthcare System for all of the Veteran's VA treatment records pertaining to care provided at the VA Medical Center in West Haven, Connecticut, as well as any VA facilities at which the Veteran has received treatment since separation in January 1969.  Any records found should be correctly identified as those of the Veteran.  All attempts to obtain the additional evidence must be documented in the record.

2. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded the requisite opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




